Archer Daniels Midland Company 4666 Faries Parkway Decatur, Il62526 News Release FOR IMMEDIATE RELEASE November 4, 2008 ARCHER DANIELS MIDLAND REPORTS RECORD FIRST QUARTER RESULTS Company’s strong financial condition, global network enhance ability to act on opportunities Archer Daniels Midland Company (NYSE: ADM)today announced record quarterly net earnings of $ 1.05 billion for the quarter ended September 30, 2008, up 138 % from the period a year ago.Net sales increased 65 % to $ 21.16 billion. “This record quarter again demonstrates the ability of our people to utilize our integrated global network and financial strength to capitalize on opportunities and further affirms our business model and strategy,” said Chairman of the Board and Chief Executive Officer Patricia Woertz.“Our strong balance sheet and credit rating provide us with the flexibility to access the most cost-efficient credit markets.Our market acumen coupled withthis financial strength enables us to recognize and promptly act upon opportunities when they arise.” ► Net earnings for the quarter ended September 30, 2008 increased 138 % to $ 1.05 billion - $ 1.63 per share from $ 441 million - $ .68 per share last year. ► Net sales and other operating income increased 65 % to $ 21.16 billion for the quarter ended September 30, 2008, due principally to higher average selling prices resulting primarily from year-over-year increases in underlying commodity costs. ► Segment operating profit for the quarter increased 48 % to $ 1.18 billion from $ 797 million last year. ● Oilseeds Processing operating profit increased on improved global crushing and origination margins, improved margins for value-added products and increased equity earnings of our Asian affiliates. ● Corn Processing operating profit decreased due principally to sharply higher net corn and energy costs partially offset by increased sales volumes and average selling prices for sweeteners and starches, ethanol and lysine. ● Agricultural Services operating profit increased due principally to improved margins resulting from opportunities created by market volatility, global shifts in sources of grain supplies and the delayed US harvest. ● Other operating profit increased due principally to improved cocoa processing volumes and margins and improved wheat processing margins. Archer Daniels Midland Company Page
